SCHNACKENBERG,
Circuit Judge
(dissenting).
There is no dispute that the union placed nails and tacks at the entranceways to plaintiff's premises, shot an air pistol at the radiators and windshields of vehicles of approaching customers, blocked en-tranceways and refused to stand aside, and threatened physical injury and property damage to customers who attempted to enter or did enter plaintiff’s premises. But the union seeks to avoid responsibility for its acts by asserting that it falls within the proviso in § 8(b) (4) (B).
* * * Provided, That nothing contained in this clause (B) shall be construed to make unlawful, where not otherwise unlawful, any primary strike or primary picketing;
It should be emphasized, however, that the act states that primary picketing is not to be made unlawful “where not otherwise unlawful.” (Emphasis added.) Here, the union’s acts involved interference with customers and their property and constituted, according to the laws of the states, trespass, assault and malicious mischief. Thus, the union’s acts were unlawful but they were not made unlawful by clause (B). Neither can they be made lawful by said clause. Steelworkers, cited by Judge CASTLE, recognized this in effect when, 376 U.S. at pages 501-502, 84 S.Ct. at page 905 the court said:
“ * * * This is not to say, of course, that violent primary picketing is in all respects legal but only that it is not forbidden by § 8(b) (4); it would escape neither the provisions of the federal law nor the local law if violative thereof.”
Where the record indicates that the acts were unlawful, the union had the burden of proving their lawfulness. This it did not do; it made no attempt to do so.
*26It is clear that the proviso in clause (B) did not exculpate the union from the effect of its unlawful primary picketing in this case.
I would reverse the order of the district court.